ON MOTION TO COMPEL PREPARATION OF TRANSCRIPT AT NO COST
PER CURIAM.
The appellant, who is an indigent appealing from the denial of disability retirement benefits, requested the Division of Retirement to provide him with a transcript of his administrative hearing without charge. The Division has refused to do so, and the appellant has moved this court to compel the Division to furnish a free transcript. We deny the appellant’s motion on the authority of Roberts v. Unemployment Appeals Commission, 512 So.2d 212 (Fla. 3d DCA 1987), and cases cited therein, and certify to the Supreme Court of Florida the following question as being one of great public importance:
*212WHETHER A CLAIMANT IN A STATE RETIREMENT COMPENSATION CASE MAY BE CHARGED A FEE BY THE DIVISION OF RETIREMENT FOR THE PROVISION OF A TRANSCRIPT OF THE AGENCY HEARING.
Motion denied; question certified.